Per Curiam.
Application for leave to appeal is denied for the reasons stated in the opinion of Judge John T. Tucker in the Criminal Court of Baltimore for the denial of Haynie’s petition.
One contention relating to the reason why Haynie did not appeal from his conviction, which was raised in the Criminal Court of Baltimore by what seems to have been a supplemental petition (called by the petitioner a “cross-bill”) filed in response to the State’s answer, appears to have been abandoned there and to be refuted by the applicant’s brief in this Court. It, therefore, calls for no discussion.
Any additional claims not made before the Criminal Court of Baltimore which the applicant has included in his brief in support of this application are not properly before us. Davis v. Warden, 217 Md. 662, 143 A. 2d 77 (an application for leave to appeal in a habeas corpus case).

Application denied.